               Case 5:19-cr-00521-BLF Document 58 Filed 02/03/21 Page 1 of 3




 1 JOHN D. FORSYTH (CABN 178341)
   LAW OFFICE OF JOHN D. FORSYTH
 2 2431 Fillmore Street
   San Francisco, California 94115
 3 415-401-0729 telephone
   415-401-7609 facsimile
 4 sotts@earthlink.net e-mail

 5 ATTORNEY FOR DEFENDANT
   CLARENCE PETER CHAN
 6

 7                                     UNITED STATES DISTRICT COURT
 8                                  NORTHERN DISTRICT OF CALIFORNIA
 9                                              SAN JOSE DIVISION
10
     UNITED STATES OF AMERICA,                          )   CASE NO. 19-CR 00521 BLF
11                                                      )
                                                        )    STIPULATION TO CONTINUE FEBRUARY 9,
12                                                      )   2021 HEARING ON DEFENDANT'S MOTION
        v.                                              )   TO SUPPRESS EVIDENCE, QUASH SEARCH
13                                                      )   WARRANTS AND TRAVERSE PURSUANT TO
     CLARENCE PETER CHAN                                )   FRANKS V DELAWARE HEARING TO MARCH
14                                                      )   2, 2021 AND [PROPOSED] ORDER
             Defendants                                 )
15                                                      )
16

17
             Due to the fact that the courthouse is closed for in-person proceedings on February 9, 2021 and
18
19 counsel for the defense does not agree to proceed via videoconference, the parties herein agree to

20 proceed with an in-person hearing at a later date. The parties agree to a stipulation continuing the

21 hearing until a date that has been designated by the court in the Order for Parties to Select a New Date

22
     filed on February 3, 2021 (ECF No. 57).
23
             In light of the Coronavirus disease 2019 (COVID-19), see General Order Nos. 72, 73 and 74 it is
24
     hereby stipulated by and between counsel for the United States and counsel for the defendant, Clarence
25
     Chan, that the February 9, 2021 hearing be continued.
26
             It is further stipulated that time be excluded under the Speedy Trial Act from February 9, 2021,
27

28 through March 2, 2021 for continuity and effective preparation of counsel.
     STIP TO CONTINUE FEBRUARY 9, 2021 HEARING ON DEFENSE MOTION TO SUPPRESS 5:19 CR 00521 BLF
                                                   1
               Case 5:19-cr-00521-BLF Document 58 Filed 02/03/21 Page 2 of 3



            The parties further stipulate and agree that for the health and safety of all individuals in light of the
 1
     public health emergency caused by COVID-19, the ends of justice served by excluding the time from
 2

 3 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

 4 speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 5          John D. Forsyth hereby certifies that he has obtained approval from the undersigned counsel for the

 6 Office of the United States Attorney to file this stipulation and proposed order.

 7 IT IS SO STIPULATED.

 8
     Dated: February 3, 2021
 9
     SO STIPULATED:
10                                                           /s/ John D. Forsyth
                                                             _________________________________
11
                                                             JOHN D. FORSYTH
12                                                           Counsel for CLARENCE PETER CHAN
     SO STIPULATED:
13                                                           DAVID L. ANDERSON
                                                             U.S. Attorney
14
                                                             /s/ Scott Simeon
15
                                                             _________________________________
16                                                           SCOTT SIMEON
                                                             Assistant U.S. Attorney
17

18
19

20

21

22

23

24

25

26

27

28
     STIP TO CONTINUE FEBRUARY 9, 2021 HEARING ON DEFENSE MOTION TO SUPPRESS 5:19 CR 00521 BLF
                                                   2
               Case 5:19-cr-00521-BLF Document 58 Filed 02/03/21 Page 3 of 3




 1
                                               [PROPOSED] ORDER
 2

 3          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 4 Court, and for good cause shown,

 5          IT IS HEREBY ORDERED that the February 9, 2021, hearing on Defendant's Motion to Suppress

 6 Evidence, Motion to Quash Search Warrants and Traverse pursuant to Franks v. Delaware is continued to

 7 March 2, 2021, at 9:00 a.m.

 8
            IT IS FURTHER ORDERED that the time from February 9, 2021, through March 2, 2021, shall be
 9
     excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
10

11
     DATED: _____________________
12

13
                                                            ____________________________
14                                                           HON. BETH LABSON FREEMAN
                                                             United States District Judge
15

16

17

18
19

20

21

22

23

24

25

26

27

28
     STIP TO CONTINUE FEBRUARY 9, 2021 HEARING ON DEFENSE MOTION TO SUPPRESS 5:19 CR 00521 BLF
                                                   3
